DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for receiving and means for determining in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination 
receiving multiple beams that each include a positioning reference signal; determining one or more parameters associated with each of the multiple beams, wherein the one or more parameters include a frequency band; and configuring a granularity for measuring and/or reporting a reference signal timing difference (RSTD) measurement according to the one or more parameters, the granularity defining a step size of the RSTD measurement, and the step size configured according to the frequency band.

Regarding claim 6, the prior art of record fails to teach or suggest alone, or in combination
a receiver configured to receive multiple beams, wherein the multiple beams each include a positioning reference signal; and at least one processor configured to: determine one or more parameters associated with each of the multiple beams, wherein the one or more parameters include a frequency band; and configure one or more of a range or a granularity for measuring and/or reporting a reference signal timing difference (RSTD) measurement according to the one or more parameters, the granularity defining a step size of the RSTD measurement, and the step size configured according to the frequency band.

Regarding claim  16, the prior art of record fails to teach or suggest alone, or in combination means for receiving multiple beams, wherein the multiple beams each include a positioning reference signal; means for determining one or more parameters associated with each of the multiple beams, wherein the one or more parameters include a frequency band; and means for configuring a granularity for measuring and/or reporting a reference signal timing difference (RSTD) measurement according to the one or more parameters, the granularity defining a step size of the RSTD measurement, and the step size configured according to the frequency band.

Regarding claim 21, the prior art of record fails to teach or suggest alone, or in combination determining, at a transmitting node, one or more parameters associated with a beam used to transmit a positioning reference signal; transmitting, by the transmitting node, the one or more parameters associated with the beam over a wireless network; and transmitting the positioning reference signal via the beam according to the one or more parameters associated with the beam, wherein the one or more parameters are transmitted in one or more system information blocks (SIBs).

Regarding claim 23,  the prior art of record fails to teach or suggest alone, or in combination detecting, at a mobile base station, a change in a position of the mobile base station, the change in the position including a change in an orientation of the mobile base station, the orientation related to an angle of departure (AoD) of a transmission beam of the mobile base station; determining, at the mobile base station, a current position of the mobile base station in response to detecting the change in the position of the mobile base station; and signaling, via a wireless network, the current position of the mobile base station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648